Warren E. Burger: We will hear arguments next in Costle v. Pacific Legal Foundation. Mr. Alsup, I think you may proceed whenever you are ready.
William H. Alsup: Thank you Mr. Chief Justice, and may it please the Court. The issue presented in this case concerns the meaning of the phrase "opportunity for public hearing" in section 402(a) of the Clean Water Act and the extent to which the Environmental Protection Agency may condition the availability of an adjudicatory hearing on the submission of a prior request for such a hearing setting forth a material issue of fact.
Warren E. Burger: Your opening comment suggests to me that at some point I hope you will discuss whether there is a live case here any longer.
William H. Alsup: Well, certainly I would be happy to address that now. We do believe there is a continuing controversy. I am not quite sure I follow the question, Mr. Chief Justice. Is there some particular reason that you might believe that the case is no longer a live controversy?
Warren E. Burger: I have some feeling that it may be running out.
William H. Alsup: Well, it is true that the original permit was granted, or extended in the action in question through December 17 of this year. But the case would not become moot even if this Court were to rule on the case sometime in the spring or next year, because there is a pending application for an additional permit by the City of Los Angeles and by operation of the Administrative Procedure Act -- I believe it is section 558(c) -- that application as long as the agency does not act on the pending application would extend by operation of law the expiration date in the existing permit. So therefore if the Court, for example, were to rule one way or the other in April of next year and the agency in the summer of next year were to issue a -- act on the pending application and issue a new permit, the old permit at that point would expire by operation of law and not on December 17 of this month. There is an additional reason why, it occurs to me, why the case would not be moot. And that is because the terms and conditions of this permit are the subject of an enforcement action in another lawsuit pending against the City of Los Angeles in the District Court in Los Angeles. And because of the preclusion clause in section 509 of the Water Act, the only means of determining the validity of the terms and conditions that are sought to be enforced are through a pre-enforcement review suit such as the one at issue in this litigation. The case arises on the following facts. For several years the municipal sewage system of the City of Los Angeles has discharged treated sewage into Santa Monica Bay. Most of that sewage has only received primary treatment, that is a process by which the heavy solids sink to the bottom; and some 30 percent has received secondary treatment, which is an additional step which removes some of the chemical oxygen demand materials and suspended solids from the sewage. This process results in two end products. One of these is effluent -- liquid effluent -- and the city pumps that into Santa Monica Bay through a pipe that is five miles long. The second product is a muddy substance, liquidy substance called sludge and that is pumped into Santa Monica Bay through a different pipe. That one is seven miles long. Now, under the Clean Water Act it is unlawful to pump these materials into Santa Monica Bay without a permit called a NPDES permit -- National Pollution Discharge Elimination System Permit -- which is set up the scheme in section 402 of the Act. Now, although section 402 allows the States to operate their own NPDES program, that doesn't apply for discharges beyond the three-mile limit. So only the Environmental Protection Agency may issue permits for the five- and the seven-mile outfalls that are involved in this case. There is also a one-mile outfall at this plant called the Hyperion plant in Los Angeles and for that one-mile outfall, because it falls within the three-mile limit, the State issues an NPDES permit. Now, on August 18, 1975 the EPA issued such a permit for the five- and the seven-mile outfalls. And the State Water Quality Board issued a permit for the one-mile outfall. These were combined into a single document that received two numbers - a Federal permit number and a State permit number. This document, this permit contains several compliance schedules which are designed as timetables to eventually get the polluter to meet the statutory requirements. And there are two of those compliance schedules that have been disputed in this case. One of those compliance schedules governs the five-mile pipe through which the city pumps the effluent and it requires that 100-percent secondary treatment of all the effluent through that pipe eventually be attained rather than the 30 percent that it now achieves. The second compliance schedule in this case is the so-called sludge out schedule. That one pertains to the seven-mile outfall and that schedule requires the City of Los Angeles to phase out completely its discharge of sludge through that seven-mile outfall in Santa Monica Bay. Now, with that background, the immediate issue in this case concerns the procedure used by EPA to implement the phrase "opportunity for public hearing" in section 402 which provides that the Administrator may, after opportunity for public hearing, issue a permit for the discharge of any pollutant upon the condition that it meet a number of statutory requirements. Now, in 1974 EPA published regulations that defined in detail how a person could go about getting various types of public hearings and the regulations, which are set forth at Part -- 140(c) of Part 125, describe three basic kinds of hearings. First, there is a public legislative-type hearing at which the public can come and make oral arguments or written presentations on how they feel about the proposed action by EPA in either granting or denying a request for a permit. The second is called an adjudicatory hearing. That is a trial-type hearing at which evidence is received and findings are made.
William H. Rehnquist: Those are kind of analogous to differences in the Administrative Procedure Act, are they not?
William H. Alsup: They are analogous to rule-making versus adjudication under the APA. But we do take the position that adjudication does not necessarily mean that precisely the types of adjudication under the APA or, for that matter, that rule-making would -- although we don't reach that question in this case -- but that the public legislative-type hearing doesn't necessarily have to follow sections 556 and 557 of the APA --
William H. Rehnquist: I realize that, but what I was getting at was that your distinction is similar to that made in the APA. One is kind of a regulation of legislative effect having broad effect on what the agency proposes to do interpreting a provision of the statute will have in future applicability to a broad number of people. And an adjudication being a much narrower determination of a factual nature as to what happened on a particular day or what didn't happen on a particular day.
William H. Alsup: That is generally correct, but there is some similarity in this sense that both of these hearings are directed to whether or not a license should be issued. And in that sense there is -- even at public hearing -- a specific concrete action before the house.
William H. Rehnquist: So that the legislative-type hearing that you described is more like an adjudicatory hearing than it would be under the APA.
William H. Alsup: I think that is correct. Then there is a third type of hearing -- although the regulations don't call it a hearing -- and that is where if someone had a legal objection to the issuance of a permit, that legal objection could be referred to the general counsel of the agency, the parties would have an opportunity to submit briefs; and although there wouldn't be an oral argument or evidence received, the agency through the general counsel would still determine, or make a ruling, on that statutory or legal objection.
Warren E. Burger: We will resume at 1:00 o'clock, Mr. Alsup.